Citation Nr: 0615235	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-17 958A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

4.  Entitlement to an effective date earlier than June 28, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD), including based on clear and 
unmistakable error (CUE) in a July 1999 rating decision that 
denied this claim and whether that July 1999 rating decision 
is final.

5.  Entitlement to an initial rating higher than 50 percent 
for the PTSD from June 28, 2001 to May 12, 2003; a rating 
higher than 70 percent from September 1, 2003 to April 19, 
2004; and a rating higher than 70 percent as of July 1, 2004.  
[Note:  The veteran had 100 percent ratings from May 13, 2003 
to August 31, 2003, and from April 20, 2004 to June 30, 
2004.]

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1967 to April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2002 and February 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in Togus, 
Maine, and Hartford, Connecticut, respectively.

In the May 2002 rating decision, the RO granted the veteran's 
claim for service connection for PTSD and assigned an initial 
50 percent rating retroactively effective from June 28, 2001.  
He appealed, seeking a higher initial rating and an 
earlier effective date.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  In an August 2004 rating 
decision, the RO increased his rating from 50 to 70 percent 
effective September 1, 2003; granted a 100 percent evaluation 
from April 20, 2004 to June 30, 2004 (to compensate him for a 
period of hospitalization lasting more than 21 days in 
accordance with 38 C.F.R. § 4.29 (2005) ("paragraph 29")); 
and assigned a 70 percent rating as of July 1, 2004.  He 
since has continued to appeal, seeking even higher ratings.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
specifically indicates otherwise).

In the February 2003 rating decision, the RO denied the 
veteran's claims for service connection for degenerative 
arthritis of the cervical spine and for residuals of head and 
nasal injuries.  He appealed this decision as well.  

In July 2005, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).  


In August 2005, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration of the evidence.  Prior to returning the 
case to the Board for further appellate review, in a March 
2006 rating decision, the RO granted the veteran's claim 
for service connection for residuals of a nasal injury.  He 
has not filed a notice of disagreement (NOD) in response to 
contest either the rating and/or effective date assigned.  So 
that decision is considered a full grant of the 
benefits requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  Accordingly, that claim is no 
longer before the Board.  

In the decision below, the Board will address the merits of 
the veteran's claim for an earlier effective date for the 
grant of service connection for PTSD.  Unfortunately, 
however, because further development of the evidence is 
needed before the Board can make a decision concerning his 
claims for service connection for scoliosis, residuals of a 
head injury, and degenerative arthritis of the 
cervical spine, and for a higher rating for his PTSD, these 
issues must once again be remanded to the RO via the AMC in 
Washington, DC.  VA will notify him if further action is 
required on his part.

FINDINGS OF FACT

1.  A claim for service connection for PTSD was received from 
the veteran on September 30, 1998.

2.  In a July 6, 1999 rating decision, the RO denied the 
veteran's claim as not well grounded, and notice of this 
decision was mailed to him on July 13, 1999.

3.  On July 22, 1999, an NOD was received from the veteran, 
in response to initiate an appeal, and a statement of the 
case (SOC) was sent to him on July 26, 1999.

4.  The veteran did not then file a timely substantive appeal 
(VA Form 9 or equivalent statement), to perfect his appeal to 
the Board, so the RO's decision became final and binding on 
him as of July 13, 2000.
5.  The Veterans Claims Assistance Act (VCAA) was signed into 
law effective November 9, 2000, in relevant part eliminating 
the requirement of submitting a well-grounded claim.

6.  On June 28, 2001, a request to reopen the veteran's claim 
for service connection for PTSD was received.

7.  The evidence of record indicates the veteran had been 
experiencing PTSD symptoms at least since September 1997, 
with a probable diagnosis of PTSD, which was confirmed in May 
2002.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of 
September 30, 1998, but no sooner, for the grant of service 
connection for PTSD.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2005); Pub. L. No. 106-475, 
§ 7, subpart (b), 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In his June 2002 NOD, the veteran requested that the award of 
service connection for his PTSD be granted effective 
retroactively from September 30, 1998 - the date he filed his 
original claim.  Since the Board is granting his claim, in 
full, there is no need to discuss whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing its' decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  See also 
Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).

Governing Statutes and Regulations

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed 
with the VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran's original claim for service connection for PTSD 
was filed on September 30, 1998.  In a July 6, 1999 rating 
decision, the RO denied his claim as not well grounded.  
Notice of this rating decision was sent to him on July 13, 
1999.  On July 22, 1999, an NOD was received to initiate an 
appeal to the Board, and an SOC was issued on July 26, 1999.  
He failed to file a substantive appeal (VA Form 9 or 
equivalent statement) within 60 days of issuance of the SOC 
or within the remainder of the one-year period from the date 
of mailing of the notification of the rating decision at 
issue.  See 38 C.F.R. § 20.302(b).  Thus, that rating 
decision became final and binding on him as of July 13, 2000 
(the date of expiration for perfecting an appeal).  See 38 
C.F.R. § 20.1103.

As alluded to earlier, on November 9, 2000, the VCAA was 
enacted eliminating the requirement enunciated by the U.S. 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), that a 
claimant present a well-grounded claim at the outset of the 
case to receive VA's assistance with the development of 
evidence.  Under Section 7(b) of the VCAA, claims that were 
denied as not well grounded and became final between July 14, 
1999, and the date of the enactment (November 9, 2000), would 
be readjudicated as if the denial or dismissal had not been 
made, but only if a request was made by the claimant within 
two years of the date of enactment (or upon motion by the 
Secretary of VA).  See Pub. L. No. 106-475, § 7, subpart (b), 
114 Stat. 2096 (2000).  

Section 7(b) of the VCAA applies to the case at hand.  The 
veteran's claim for service connection was denied as not well 
grounded and did not become final until July 13, 2000 - 
before enactment of the VCAA, but after the Morton decision 
(July 14, 1999).  Furthermore, a request to reopen the claim 
was filed on June 28, 2001, so within two years from the 
enactment of the VCAA.  


Once Section 7(b) vitiates the decision on the old claim, the 
claim becomes a pending claim, which must then be 
adjudicated.  See VAOPGCPREC 03-2001, para. 13 (Jan. 22, 
2001).  So for the purposes of establishing an effective date 
for this claim, the date the claim was received was September 
30, 1998 - not the date the request to reopen was received.  

The March 2006 Supplemental SOC (SSOC) acknowledged that the 
date the veteran's claim was received was September 30, 1998, 
but denied an effective date earlier than June 28, 2001, 
stating that his PTSD symptoms had not surfaced until that 
date (i.e., entitlement did not arise until June 28, 2001).  
But after reviewing the evidence of record, the Board 
disagrees with this assessment and finds that an earlier 
effective date of September 30, 1998, is indeed warranted.

VA outpatient treatment (VAOPT) records indicate the veteran 
first reported PTSD symptoms, such as panic, nightmares, 
anxiety, and flashbacks, in September 1997.  A note was made 
to rule out PTSD.  Subsequent VAOPT records indicate these 
symptoms continued with a primary diagnosis of bipolar 
disorder, but also intermittent notes of probable PTSD.  A 
diagnosis of PTSD eventually was confirmed during a May 2002 
VA examination.  Although it is not exactly clear when 
entitlement arose, the Board finds the evidence for and 
against an effective date of September 30, 1998 (the earliest 
date possible in this case) is evenly balanced (i.e., in 
relative equipoise).  So the benefit of the doubt will be 
resolved in the veteran's favor and an effective date of 
September 30, 1998, will be assigned for the grant of service 
connection for PTSD.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Since the Board is granting the veteran's claim for an 
earlier effective date, in full, based on Section 7(b) of the 
VCAA, it is not necessary to discuss whether there was CUE in 
the July 1999 rating decision according to 38 C.F.R. 
§ 3.105(a) or whether that decision is final.  This is 
because, as mentioned, application of Section 7(b) vitiates 
that decision anyway.




ORDER

An earlier effective date of September 30, 1998, is granted 
for the award of service connection for PTSD.


REMAND

The veteran's claims for service connection for residuals of 
a head injury and degenerative arthritis of the cervical 
spine must be remanded because he did not receive VCAA notice 
relating to these specific claims.  

With regard to the veteran's claim for service connection for 
scoliosis, his service medical records (SMRs) indicate he had 
a back deformity that preexisted his military service.  In 
addition, the October 2005 VA examiner indicated the 
scoliosis was most likely "congenital" in nature - which, 
generally speaking, is an express bar to granting service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9.  The only 
possible exception is if there is evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

Service connection may be granted for a preexisting condition 
if it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable (obvious 
or manifest) evidence that the increase in severity was due 
to the natural progression of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), and (b).



There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

As mentioned, the October 2005 VA examiner opined that the 
veteran's scoliosis was congenital in nature and therefore 
preexisted service.  The examiner also stated that the 
incident that occurred during service in December 1968, where 
the veteran fell off a hill, did not likely relate to his 
scoliosis.  But the examiner did not indicate whether the 
veteran's scoliosis otherwise increased in severity during 
service and, if so, beyond the natural progression of the 
condition.  Therefore, a remand is necessarily to seek 
clarification concerning this.

Finally, the veteran's claim for an increased rating for PTSD 
must be remanded to obtain information relating to the 
current severity of this condition.  The claims file contains 
VAOPT records through August 2004, but no information since 
then.  Because the evidence indicates his PTSD symptoms have 
varied in severity over the years, additional information is 
needed so that an overall disability picture can be obtained.  
Any VA treatment records since August 2004 must be obtained, 
and he should be scheduled for a current VA PTSD examination 
to determine the current severity of this disability.



Accordingly, these issues are remanded for the following 
action:

1.  Send the veteran a VCAA notice letter 
pertaining specifically to his claims for 
service connection for residuals of a 
head injury and degenerative arthritis of 
the cervical spine.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and their implementing 
regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2), are satisfied.  Also 
ensure compliance with the recent 
Dingess/Hartman decision.

2.  Obtain all relevant records of VA 
treatment or evaluation of the veteran since 
August 2004, which are not already on file.  

3.  If possible, have the VA examiner who 
examined the veteran in October 2005 
submit an addendum to the report of that 
evaluation indicating whether there was 
an increase in the severity of the 
veteran's scoliosis during his military 
service.  If there was an increase in the 
severity of his scoliosis, the examiner 
is asked to render an opinion as to 
whether such increase in severity was due 
to the natural progression of the 
condition.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another examiner equally 
qualified to make this important 
determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.) 

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  The 
examiner must note in the addendum that 
he or she has reviewed the claims file.  

4.  Also schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his PTSD.

Please specifically indicate how the 
symptoms attributable to the PTSD affect 
the veteran both occupationally and 
socially in terms of the applicable 
rating criteria.  This includes providing 
a Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  And explain what the assigned 
score means.  Discuss the rationale for 
the opinion.

It is absolutely imperative that the 
examiner has access to and reviews the 
claims folder for the veteran's pertinent 
medical history.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
If an examination form is used to guide 
the examination, the submitted 
examination report should include the 
questions to which answers are provided.  



5.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare an 
SSOC and send it to him.  Give him time 
to respond before returning the case to 
the Board for further appellate 
consideration.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


